Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors F&M Bank Corp. Timberville, Virginia We consent to the incorporation by reference in the Registration Statement on Form S-1 of F&M Bank Corp. and Subsidiaries of our report dated March 29, 2013, relating to our audits of the consolidated financial statements, which appears in the Annual Report on Form 10-K of F&M Bank Corp. and Subsidiaries for the year ended December 31, 2012, and to the reference to our firm under the heading “Experts” in the Registration Statement. /s/ Elliott Davis, LLC Richmond, Virginia March 21, 2014
